Case 1:20-cv-00156-RBJ Document 6 Filed 02/20/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-00156-NYW

LAWRENCE RITCHIE,

       Plaintiff,

v.

THE GEO GROUP, INC. and
CITY OF AURORA,

       Defendants.


                                     ORDER OF RECUSAL

Magistrate Judge Nina Y. Wang
       Title 28 U.S.C. § 455(b) requires that a judge disqualify herself in certain circumstances

in which her impartiality might be reasonably questioned. The provision is self-enforcing on the

part of the judge. See United States v. Pearson, 203 F.3d 1243, 1276 (10th Cir. 2000). Simply

put, “[w]hat matters is not the reality of bias or prejudice but its appearance.” Liteky v.United

States, 510 U.S. 540, 548 (1994).

       Upon review of the file of this case, I conclude that I must recuse myself from further

service in this case. Accordingly, IT IS ORDERED that:

       (1)     I recuse myself from further service in this matter; and

       (2)     The Clerk of the Court shall cause this case to be reassigned to another District

       Judge or Magistrate Judge.



       DATED: February 20, 2020                       BY THE COURT:
Case 1:20-cv-00156-RBJ Document 6 Filed 02/20/20 USDC Colorado Page 2 of 2




                                        ________________________
                                        Nina Y. Wang
                                        United States Magistrate Judge




                                    2
